DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated July 26, 2022.  Claims 1, 2, 4, 5, 7-9 and 12 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0052693, to Allen, and further in view of U.S. Patent Publication No. 2020/0017012, to Perotti et al. (hereinafter Perotti).

As per claim 1, and similarly with respect to claim 9, Allen discloses a ramp structure (e.g. see Fig. 1, a ramp assembly 1 is shown) for a mobile platform (e.g. see para. 0002, wherein the ramp is for a vehicle), the ramp structure comprising at least one ramp member (e.g. see Fig. 1, wherein the ramp assembly 1 includes a first ramp 2 and a second ramp 3) structured to be operably coupled to the mobile platform (e.g. see para. 0002, wherein the ramp is for a vehicle)… the ramp extending in a direction from the ground surface toward a top surface of the mobile platform (e.g. see Abstract wherein the ramp is for entrance or egress from the vehicle meaning it would extend in a direction from a ground surface to a top surface of the platform). 
Allen fails to disclose every feature of the at least one ramp member being operably coupled to the mobile platform so as to be rotatable with respect to the mobile platform about a rotational axis so as to form a ramp responsive to contact with a subject vehicle wheel when the at least one ramp member is operably coupled to the mobile platform and the mobile platform resides on the ground surface…the ramp structure further comprising at least one spring member spaced apart from the rotational axis and structured to resist rotation of the at least one ramp member so as to form a ramp.  However, Perotti teaches a ramp rotatable mounted to a vehicle configured to form a ramp responsive to contact with a vehicle wheel when residing on a ground surface (e.g. see Fig. 1).  Perotti further teaches at least one spring member spaced apart from the rotation axis and configured to resist rotation of the ramp (e.g. see Figs. 3-7).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the ramp structure of Allen to include a rotating ramp, as opposed to an extending ramp, including spring resistant, as taught by Perotti, as an alternate means for deployment of the ramp that provides improved rigidity of the system.

As per claim 2, Allen, as modified by Perotti, teaches the features of claim 1, and Allen further discloses further comprising a mounting bracket structured to be attached to the mobile platform, and wherein the at least one ramp member is coupled to the mounting bracket (e.g. see Fig. 1 and frame 11). 

As per claim 4, Allen, as modified by Perotti, teaches the features of claim 1, and Perotti further teaches wherein a rotation of the at least one ramp member toward the ground surface to form the ramp causes the at least one ramp member to compress the at least one spring member so as to resist rotation of the ramp (e.g. see Figs. 3-7, wherein the spring member, through engagement, resist rotation of the ramp towards a ground surface). 

As per claim 8, Allen, as modified by Perotti, teaches the features of claim 1, and Allen further discloses a guided test platform comprising: a mobile platform; and a ramp structure in accordance with claim 1 operably coupled to the mobile platform (e.g. see rejection of claim 1). 

Allowed/Allowable Subject Matter
Claims 7, 9 and 12 are allowable.  The following is a statement for allowability of the claims.
With respect to claim 7, the feature of wherein the at least one roller element is structured to roll along the ground surface in a direction toward the mobile platform while supporting the at least one ramp member end portion as the at least one ramp member end portion is deflected toward the ground surface responsive to contact of the at least one ramp member end portion by the subject vehicle wheel, when the at least one ramp member is operably coupled to the mobile platform renders the claim novel and non-obvious in view of the prior art of record.

With respect to claim 9, the feature of a ramp including a plurality of ramp members individually rotatable about a common rotation axis so as to form a portion of a ramp responsive to contact with a wheel renders the claim novel and non-obvious in view of the prior art of record.

With respect to claim 12, the same features as claim 7 renders claim 12 allowable.

Claim 5 is objected to for being dependent upon a rejected claim, but would be allowable if amended to include the features of the claim which it depends upon.  The following is a statement for holding claim 5 as including allowable subject matter.

With respect to claim 5, the feature of a plurality of ramp members, each ramp member of the plurality of ramp members being structured to be operably coupled to the mobile platform so as to be independently rotatable with respect to the mobile platform about a rotational axis to form a portion of the ramp, the ramp structure further comprising a spring member operatively associated with each ramp member of the plurality of ramp members, each spring member being spaced apart from the rotational axis of an associated ramp member, each spring member being structured to resist rotation of the associated ramp member so as to form the portion of the ramp renders the claim novel and non-obvious in view of the prior art of record.

Response to Arguments
Applicants arguments with respect to amended claim 1 are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663